Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Roger Lee Deal, Sr., appeals the district court’s order denying his request for an injunction and other relief and warning him that any further filings would result in sanctions. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the *88district court. Deal v. O’Neill, No. 1:13— cv-00552-CCE-JEP (M.D.N.C. June 4, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.